This is an injunction suit, seeking to restrain the Railroad Commission of Texas from enforcing an order made by the Commission requiring the Pecos  Northern Texas Railway Company to construct and maintain a passenger and freight station and depot at the town of Farwell on appellant's road. A preliminary injunction was issued, which, upon trial, was dissolved and final judgment was rendered in favor of the Commission, and the defendant railway company has appealed.
The undisputed testimony shows that Farwell is an incorporated town of several hundred population, located immediately on the Texas side of the dividing line between Texas and New Mexico; that on the opposite side of that line is the town of Texico in New Mexico, containing a still larger population; that appellant's road runs through the town of Farwell and terminates at the State line, where it connects with another line of railroad operated under the same management, and the two roads have a freight and passenger depot in Texico, New Mexico; but that appellant has never had and has refused to construct and maintain a station and depot at Farwell. It is also made to appear that since the construction of appellant's road, the county seat of Parmer County has been changed and is now located at Farwell. It was also shown that after proper notice and hearing the Railroad Commission had made the order complained of.
The correctness of the judgment in this case is settled by the decision of the Supreme Court in Railroad Commission of Texas v. The Chicago, R.I.  G. Ry. Co., 102 Tex. 393, which was decided in *Page 424 
favor of the Commission. The facts in support of the order of the Commission are stronger in this case than the one referred to, because Farwell is not only a terminus, and starting place of the railroad, but it is a county seat.
No reversible error has been shown and the judgment is affirmed.
Affirmed.
Writ of error refused.